Exhibit 10.18

 

Eastern Virginia Bankshares, Inc.

Base Salaries for Executive Officers

 

As of March 1, 2017

 

The current base salaries for the executive officers of Eastern Virginia
Bankshares, Inc. (the “Company”) are as follows:

 

Joe A. Shearin
President and Chief Executive Officer of the Company and EVB   $‎‎424,200    
   

J. Adam Sothen
Chief Financial Officer of the Company and Executive Vice President and Chief
Financial Officer of EVB



   $‎193,785        

James S. Thomas
Executive Vice President and Chief Credit Officer of EVB



   $‎177,353        

Douglas R. Taylor
Executive Vice President and Chief Risk Officer of EVB



   $‎156,827        

Ann-Cabell Williams
Executive Vice President and Chief Channel Distribution Officer of EVB



   $‎156,827        

Bruce T. Brockwell
Executive Vice President and Chief Banking Officer of EVB



   $‎167,592         Mark C. Hanna
Executive Vice President and Regional Executive of EVB   $‎234,090        
Dianna B. Emery
Executive Vice President and Chief Operations Officer of EVB   $‎156,097 

 

 

 



 

